Name: 2003/664/EC: Permanent Representatives Committee decision of 4 September 2003 setting up the Ad hoc Group to prepare the creation of an intergovernmental agency in the field of defence capabilities development, research, acquisition and armaments (Ad hoc Preparation Group)
 Type: Decision
 Subject Matter: world organisations;  defence;  economic geography;  European construction;  research and intellectual property;  cooperation policy
 Date Published: 2003-09-23

 Avis juridique important|42003D06642003/664/EC: Permanent Representatives Committee decision of 4 September 2003 setting up the Ad hoc Group to prepare the creation of an intergovernmental agency in the field of defence capabilities development, research, acquisition and armaments (Ad hoc Preparation Group) Official Journal L 235 , 23/09/2003 P. 0022 - 0023Permanent Representatives Committee decisionof 4 September 2003setting up the Ad hoc Group to prepare the creation of an intergovernmental agency in the field of defence capabilities development, research, acquisition and armaments (Ad hoc Preparation Group)(2003/664/EC)THE COMMITTEE OF PERMANENT REPRESENTATIVES,Having regard to Article 19(3) of the Council Rules of Procedure,Whereas:(1) The European Council meeting at Thessaloniki on 19 and 20 June 2003 invited the Presidency, in association with the Secretary-General/High Representative, to take the work forward on the creation of an intergovernmental agency within the EU in the field of defence capabilities development, research, acquisition and armaments, taking into account the work of the Convention and the Intergovernmental Conference.(2) The Political and Security Committee is responsible, under the auspices of the Council, for the political direction of the development of military capabilities.(3) The Presidency has put forward a work plan to carry out this mandate and will, in the course of that work, take full account of the work of the Informal Advisory Group of representatives of the Ministers of Defence.(4) The conclusions of the Thessaloniki European Council state that the Agency should be subject to the Council's authority and that the necessary actions to establish it in the course of 2004 should be prepared by the appropriate bodies of the Council.(5) This work would benefit from a comprehensive approach involving expertise in all the areas foreseen by the conclusions of the Thessaloniki European Council on the Agency and that, for that purpose, it is necessary to institute an Ad hoc Group,HAS DECIDED AS FOLLOWS:Article 11. An Ad hoc Group to prepare the creation of the intergovernmental agency in the field of defence capabilities development, research, acquisition and armaments (hereafter the Ad hoc Preparation Group) is hereby established in order to undertake the necessary actions towards creating, in the course of 2004, an intergovernmental agency in the field of defence capabilities development, research, acquisition and armaments.2. The Ad hoc Preparation Group shall work in close coordination with the Political and Security Committee, respecting the responsibilities given to this Committee, under the auspices of the Council, for the political direction of the development of military capabilities, and, through the Political and Security Committee, with the EU Military Committee.3. The Ad hoc Preparation Group shall report to Coreper.Article 21. The Ad hoc Preparation Group shall be composed of national representatives of the Member States. Member States shall ensure the effective involvement of their Ministries of Defence.The Commission shall participate in the work of the Ad hoc Preparation Group.The Ad hoc Preparation Group may, also, meet at the level of national representatives with expertise in the areas of the Agency's aims as set out by the European Council at Thessaloniki, namely: "developing defence capabilities in the field of crisis management, promoting and enhancing European armaments cooperation, strengthening the European defence industrial and technological base and creating a competitive European defence equipment market, as well as promoting, in liaison with the Community's research activities where appropriate, research aimed at leadership in strategic technologies for future defence and security capabilities, thereby strengthening Europe's industrial potential in this domain".The Ad hoc Preparation Group shall also take into account the work of the Convention and the Intergovernmental Conference.2. The Ad hoc Preparation Group will be reinforced, as appropriate, by representatives from the EU Military Committee and the Polarm Working Party, who may meet, in support of Agency's aims, also at the level of National Armaments Directors or their representatives.Article 3The Ad hoc Preparation Group shall cease to exist upon completion of its tasks as defined in Article 1(1).Article 4This Decision shall take effect on the day of its adoption. It shall be published in the Official Journal of the European Union.Done at Brussels, 4 September 2003.For the Committee of Permanent RepresentativesThe ChairmanU. Vattani